785 N.W.2d 147 (2010)
Laura J. POWERS, Plaintiff-Appellee,
v.
PIONEER RESOURCES, INC., Defendant-Appellant.
Docket No. 139973. COA No. 291961.
Supreme Court of Michigan.
July 26, 2010.

Order
By order of April 16, 2010, the Worker's Compensation Appellate Commission (WCAC) was directed to clarify the reasons for or modify its award of analgesic treatment of the plaintiff's back. On June 8, 2010, the WCAC issued a modified order, accompanied by an explanatory supplemental opinion, terminating the defendant's obligation to pay for such treatment as of May 20, 2002. On order of the Court, the WCAC having submitted its modified order, the application for leave to appeal the October 2, 2009 order of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.